DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges that Applicant has added new claim 12 as the independent claim, and has amended all the claims to be directed to a diagnostic test element.  As presented, independent claim 12 recites a diagnostic test element comprising a test field having a coat comprising a reagent system and a dried coating composition including a rare metal component.  Independent claim 12 also recited several limitations directed to the property of the rare metal component in an effort to distinguish the instant claims from the prior art.  With respect to the prior art, Applicant argues that the limitations of Eikenberry et al., do not meet the claim limitations because the rare metal component as taught by Eikenberry et al., is not inert and changes the reflection density values of the element.  In assessing the claims, the Examiner notes that the claims are directed to a device, thus patentability is determined based on the structural features of the claimed device and not its intended use.  Applicant’s arguments with . 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	
For claims 12 and 13, the reagent system being “configured to change at least one detectable property” is being read as a functional limitation as the phrase describes what the reagent system does, and not how the reagent system is a structural component of the diagnostic element.  Also, the word “unique” at line 10 is being read as a relative term as the Examiner is unable to determine what Applicant regards as unique.  As such, the Examiner is unable to determine the metes and bounds of what Applicant regards as unique.  Additionally, the phrase “predetermined weight concentration of the rare metal component included in a bulk liquid composition” is unclear as the specification does not describe a predetermined weight concentration or a bulk liquid composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "unique" in claims 12 and 13 is a relative term which renders the claim indefinite.  The term "unique" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be The Examiner contends that the term “unique” is a relative term in that the metes and bounds of what constitutes “unique” cannot be adequately determined.  For Example, what Applicant considers as unique may not be viewed as unique by one of ordinary skill in the art attempting to make and use the claimed invention.  The instant specification attempts to define “unique” based on the definition of ‘rare’ (paragraph 0035 of the specification), however, the Examiner contends that ‘rare’ as defined by the specification at paragraph 0035 does not provide a clear definition for the term “unique.”  Furthermore, the Examiner contends that lithium hydroxide as taught by reference to Eikenberry et al., is not present in other components of the coating composition, thus if “unique” is not considered as a relative term, the claim limitation is still met by the teachings of the prior art.  As such, the Examiner contends that the term “unique” is relative, which renders the claim indefinite.
For claims 12 and 13, the phrase “predetermined weight concentration of the rare metal component included in a bulk liquid composition” is indefinite as the specification does not define a predetermined weight concentration, or a bulk liquid composition.  For the purposes of examination, the Examiner will read any prior art rare metal component as having a predetermined weight concentration included in a bulk liquid composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 12, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eikenberry et al., (US 4,132,528).
For claims 12 and 13, Eikenberry et al., teach a diagnostic test element (column 4 lines 32-64, column 5 line 46 – column 6 line 14) having a test field (column 4 line 65 – column 5 line 2, column 5 lines 21-45) and a reagent system having a coating comprising lithium hydroxide (rare metal component, column 7 lines 23-30, 35-44, column 9 lines 3-31).  The Examiner notes that lithium hydroxide is identical to the rare metal component of the instant claims, thus the lithium hydroxide of Eikenberry et al., would exhibit the properties recited in claim 12.  The Examiner also notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) in which the term “unique” recited at line 10, and the phrases “predetermined weight concentration” and “bulk liquid composition” are unclear and not adequately described by the specification.  As detailed above, the Examiner is reading the term “unique” as a relative term, and the phrases “predetermined weight concentration” and “bulk liquid composition” to apply to any prior art rare metal component.  With respect to claim 13, Eikenberry et al., teach the reagent composition in multiple zones of a multilayer element (first and second layer, (column 4 lines 52-64) wherein the rare metal component can be lithium hydroxide, calcium hydroxide, or mixtures thereof (first and second dried coatings, column 9 lines 3-8).  The Examiner notes that claim 13 is also being read in light of the rejection under 35 U.S.C. 112(b) in which the term “unique” and the phrases “predetermined weight concentration” and “bulk liquid composition” render the claim indefinite.
For claims 2 and 4-6, Eikenberry et al., teach lithium hydroxide hydroxide as the rare metal component (column 7 lines 23-30, 35-44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798